Exhibit 10.1

 

 



Global Blood Therapeutics, Inc.

Amended and Restated Severance and Change in Control Policy

 

Adopted on July 23, 2015

 

(amended and restated on January 6, 2016, July 5, 2017, July 26, 2017,

December 13, 2017, March 13, 2018, July 23, 2019, October 16, 2019 and January
7, 2020)

 

Benefits in Connection with a Sale Event.

 

In connection with a Sale Event (as defined in the Global Blood Therapeutics,
Inc. 2015 Stock Option and Incentive Plan (as may be amended or restated, the
“2015 Plan”)), employees of Global Blood Therapeutics, Inc. and its subsidiaries
and affiliates (collectively, the “Company”) will be entitled to receive the
following benefits in the event of a termination of their employment or other
service relationship with the Company (or its successor or acquirer) without
Cause (as defined below) or for Good Reason (as defined below) within one (1)
year after the closing of the Sale Event (the “Change in Control Period”),
subject to each such employee’s execution and non-revocation of a severance
agreement within sixty (60) days following the date of such termination,
including a general release of claims acceptable to the Company or its successor
or acquirer:

 

·Full acceleration of vesting of all outstanding equity-based awards, including
stock options and restricted stock units, under the 2015 Plan, the Company’s
2017 Inducement Equity Plan, and such additional equity incentive plans,
arrangements and agreements (as each may be further amended or restated)
covering employees of the Company as the Board may adopt and approve from time
to time (collectively, “Awards”), and for the sake of clarity, for any Awards
accelerated in such manner that contain conditions and restrictions relating to
the attainment of performance goals, such performance goals will be deemed
achieved at one hundred percent (100%) of target levels; and

 

·Payment of (a) severance in a lump sum in the amounts set forth below,
(b) target incentive bonus payouts in the amounts set forth below, equal to
(i) a percentage, as set forth below, of the employee’s incentive bonus target
for the year in which the closing of the Sale Event occurred plus (ii) a
prorated incentive bonus payout for the portion of the year in which the closing
of the Sale Event occurred, prorated based on employee’s incentive bonus target
and the date of termination of their employment or other service relationship
with the Company and (c) if the employee was participating in the Company’s
group health plan immediately prior to the date of termination of his or her
employment and elects COBRA health continuation, payment of a monthly cash
payment for the period set forth below or the employee’s COBRA health
continuation period, whichever ends earlier, in an amount equal to the monthly
employer contribution that the Company would have made to provide health
insurance to the employee if the employee had remained employed by the Company,
including, if applicable, the monthly employer contribution to a health savings
account:

 

 

 



Position Severance (Amount of Base Salary) Incentive Bonus Benefits Continuation
Chief Executive Officer 18 months 150% bonus target and prorated payout 18
months Senior Management Team (“SMT”) members and Principal Accounting Officer
(“PAO”) 12 months 100% bonus target and prorated payout 12 months Senior Vice
Presidents and Vice Presidents (other than SMT members and PAO) 9 months 100%
bonus target and prorated payout 9 months

All Other Employees

 

6 months 100% bonus target and prorated payout 6 months

 

Benefits Not in Connection with a Sale Event.

 

Certain designated employees of the Company who execute a participation letter
in substantially the form attached hereto as Exhibit A will be entitled to
receive the following benefits in the event of a termination of their employment
or other service relationship with the Company (or its successor or acquirer)
without Cause or for Good Reason outside of the Change in Control Period,
subject to each such employee’s execution and non-revocation of a severance
agreement within sixty (60) days following the date of such termination,
including a general release of claims acceptable to the Company or its successor
or acquirer:

 

·Payment of (a) severance in a lump sum in the amounts set forth below,
(b) target incentive bonus payouts in the amounts set forth below, equal to
(i) a percentage, as set forth below, of the employee’s incentive bonus target
for the year in which such termination of employment or other service
relationship occurred plus (ii) a prorated incentive bonus payout for the
portion of the year in which such termination of employment or other service
relationship occurred, prorated based on employee’s incentive bonus target and
the date of termination of their employment or other service relationship with
the Company and (c) if the employee was participating in the Company’s group
health plan immediately prior to the date of termination of his or her
employment and elects COBRA health continuation, payment of a monthly cash
payment for the period set forth below or the employee’s COBRA health
continuation period, whichever ends earlier, in an amount equal to the monthly
employer contribution that the Company would have made to provide health
insurance to the employee if the employee had remained employed by the Company,
including, if applicable, the monthly employer contribution to a health savings
account:

 

 

 

 

 

 

 

2

 



Position Severance (Amount of Base Salary) Incentive Bonus Benefits Continuation

Chief Executive Officer

 

12 months 100% bonus target and prorated payout 12 months SMT members and PAO 12
months N/A 12 months

 

General Provisions.

 

For purposes of this Amended and Restated Severance and Change in Control Policy
(this “Policy”), SMT members currently include Ted Love, Brian Cathers, Jung
Choi, Jeffrey Farrow, Eric Fink, David Johnson, Joshua Lehrer, Peter Radovich,
Jonathan Sorof and Tricia Suvari, who shall each continue to be considered SMT
members for purposes of general severance and change in control severance
benefits so long as they are employed with the Company as SMT members; provided
that if any such individual is employed by the Company in any other capacity
(other than serving as a SMT member), such individual will be eligible for
benefits under this Policy in accordance with their then-applicable level of
service as provided above; provided further that Dr. Love shall be eligible for
the general severance and change in control severance benefits applicable to the
Chief Executive Officer only so long as he is employed with the Company as the
Chief Executive Officer (and if Dr. Love is employed by the Company in any other
capacity, e.g., serving as a non-CEO SMT member, he will be eligible for
benefits under this Policy in accordance with his then-applicable level of
service as provided above). In addition, for purposes of this Policy, Lesley
Calhoun in her capacity as PAO has the same level of general severance and
change in control severance benefits as SMT members, so long as she is employed
with the Company in this capacity.

 

The amounts payable pursuant to this Policy shall be paid or commence to be paid
within 60 days following the date of termination of employment, provided that if
the 60-day period begins in one calendar year and ends in a second calendar
year, such payments shall be paid or commence to be paid in the second calendar
year by the last day of such 60-day period.

 

Upon the consummation of a Sale Event, to the extent Section 280G of the
Internal Revenue Code is applicable to an employee, such employee shall be
entitled to receive either: (a) payment of the full amounts set forth above to
which the employee is entitled or (b) payment of such lesser amount that does
not trigger excise taxes under Section 280G, whichever results in the employee
receiving a higher amount after taking into account all federal, state, and
local income, excise and employment taxes.

 

For purposes of this Policy, “Cause” shall mean (i) the employee’s dishonest
statements or acts with respect to the Company, or any current or prospective
customers, suppliers, vendors or other third parties with which such entity does
business, including without limitation, the employee engaging in
misappropriation of funds or financial accounting improprieties; (ii) the
employee’s commission of (A) a felony or (B) any misdemeanor involving moral
turpitude, deceit, dishonesty or fraud; (iii) the employee’s continued
non-performance of his or her duties to the Company which has continued for
thirty (30) or more days following written notice of such non-performance by the
Company; (iv) the employee’s material violation of the Company’s Code of
Business Conduct and Ethics or of any of the Company’s other written employment,
compliance or other policies as in effect from time to time; (v) the employee’s
material violation of any provision of any agreement(s) between the employee and
the Company relating to noncompetition, nonsolicitation, confidentiality,
nondisclosure and/or assignment of inventions; or (vi) the employee’s failure to
cooperate with a bona fide internal investigation or an investigation by
regulatory or law enforcement authorities, after being instructed by the Company
to cooperate, or the willful destruction or failure to preserve documents or
other materials known to be relevant to such investigation or the inducement of
others to fail to cooperate or to produce documents or other materials in
connection with such investigation.

 



3

 

For purposes of this Policy, “Good Reason” shall mean that the employee followed
the “Good Reason Process” following the occurrence of (a) a material diminution
in the employee’s job responsibilities (provided that a change in the employee’s
job title or reporting relationship shall not be deemed a material diminution in
the employee’s job responsibilities), (b) a material diminution in the
employee’s base salary or (c) the relocation of the employee’s principal place
of business to a location that is more than twenty-five (25) miles from the
employee’s then-current location of employment. “Good Reason Process” shall mean
that (i) the employee reasonably determines in good faith that a “Good Reason”
condition has occurred; (ii) the employee notifies the Company (or its
successor) in writing of the first occurrence of the Good Reason condition
within 60 days of the first occurrence of such condition; (iii) the employee
cooperates in good faith with the Company’s (or its successor’s) efforts, for a
period not less than 30 days following such notice (the “Cure Period”), to
remedy the condition; (iv) notwithstanding such efforts, the Good Reason
condition continues to exist; and (v) the employee terminates his employment
within 60 days after the end of the Cure Period. If the Company or its successor
cures the Good Reason condition during the Cure Period, Good Reason shall be
deemed not to have occurred.

 

This Policy shall be administered by the Company, and the Company shall have the
power and authority to interpret the terms and provisions of this Policy, to
make all determinations it deems advisable for the administration of this
Policy, to decide all disputes arising in connection with this Policy and to
otherwise supervise administration of this Policy. The Company retains the right
to amend, revise, change or end this Policy at any point in the future; provided
that this Policy may not be amended or terminated during the period commencing
on the date that it enters into a definitive agreement that if consummated,
would result in a Sale Event and ending on the earlier of (i) one (1) year after
a Sale Event and (ii) the termination of the definitive agreement without the
consummation of a Sale Event. This Policy does not change the “at-will”
employment status of any employee.

 

In the event an employee of the Company is party to an agreement or other
arrangement with the Company that provides greater benefits than set forth in
this Policy, such employee shall be entitled to receive the payments or benefits
under such other agreement or arrangement and shall not be eligible to receive
any payments or benefits under this Policy, provided that the definition of
Cause set forth herein shall continue to apply to the eligibility to receive
such other benefits.

 



4

 

The payments under this Policy are intended either to be exempt from Section
409A of the Internal Revenue Code of 1986, as amended (“Section 409A”) under the
short-term deferral, separation pay, or other applicable exception, or to
otherwise comply with Section 409A. This Policy shall be administered in a
manner consistent with such intent. For purposes of Section 409A, all payments
under this Policy shall be considered separate payments. To the extent that any
payment or benefit described in this Policy constitutes “non-qualified deferred
compensation” under Section 409A, and to the extent that such payment or benefit
is payable upon an employee’s termination of employment, then such payments or
benefits shall be payable only upon such employee’s “separation from service”
(determined in accordance with the presumptions set forth in Treasury Regulation
Section 1.409A 1(h)). Notwithstanding any provision to the contrary, to the
extent an employee is considered a specified employee under Section 409A and
would be entitled during the six-month period beginning on such employee’s
separation from service to a payment that is not otherwise excluded under
Section 409A, such payment will not be made until the earlier of (i) the date
six months and one day after the employee’s separation from service or (ii) the
employee’s death. This Policy may be amended as may be necessary to fully comply
with Section 409A and all related rules and regulations in order to preserve the
payments and benefits provided hereunder. The Company makes no representation or
warranty and shall have no liability to any employee or any other person if any
provisions of this Policy are determined to constitute deferred compensation
subject to Section 409A but do not satisfy an exemption from, or the conditions
of, such Section.

 

 

 

 

 

 

 

 

 

 

 



5

 

EXHIBIT A

 

PARTICIPATION LETTER

 

[DATE]

 

[PARTICIPANT NAME]
[ADDRESS]




 

Dear [PARTICIPANT]:

 

The Board of Directors of Global Blood Therapeutics, Inc. (the “Company”) has
designated you as eligible for benefits not in connection with a Sale Event (the
“Non-Sale Benefits”) as set forth in the Company’s Amended and Restated
Severance and Change in Control Policy as may be amended from time to time (the
“Policy”). As set forth in the Policy, there are certain eligibility
requirements for such Non-Sale Benefits including, but not limited to, your
execution of a participation letter as set forth herein.

 

You agree that to the extent any benefits to which you may be eligible under the
Policy are contingent on the termination of your employment or other service
relationship by the Company (or a successor or acquirer) without “cause,” such
term shall mean Cause as defined in the Policy. For the avoidance of doubt, the
Cause definition in the Policy supersedes any other definition of such term
which may apply to you.

 

This letter and the Policy constitute the entire agreement between you and the
Company with respect to the subject matter hereof and supersede in all respects
any and all prior agreements (oral or written) between you and the Company
concerning such subject matter. In the event of a conflict between the terms of
this letter and the terms of the Policy, the terms of the Policy shall apply.

 

Congratulations on being selected to be eligible for Non-Sale Benefits under the
Policy.

 

 

GLOBAL BLOOD THERAPEUTICS, INC.

 

By:_________________________________

    Name:

    Title:

 

AGREED TO AND ACCEPTED

 

__________________________________

[Participant Name]

 

 

 

 

 

 

 